DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (US 2018/0336332).

Regarding claim 1, Singh teaches a method (Disclosed herein are systems and methods for device authentication or pairing.)( The HMD can include an outward-facing image capture device, such as a camera, which can image an environment of a user of the HMD. The image capture device can be used to capture and obtain information or data (e.g., a key or secret) displayed on the companion device (e.g., a totem with a display or a light source) in order to establish shared information or data (e.g., a shared key, a shared secret, or a signing key) between the HMD and the companion device. The shared data can in turn be used by the HMD or the companion device to encrypt/decrypt data for/from a secure data transfer. Systems and methods for efficient and secure device pairing and authentication are disclosed. See paragraph [0026]) comprising: 
determining an operating mode of an electronic device based at least in part on whether the electronic device is communicatively coupled to an associated base device (The user device 104 and the totem 108a may communicate wirelessly over a radio frequency (RF) communication channel (e.g., WiFi, Bluetooth, etc.). Communication within the bandwidth of the RF channel is generally referred to as in-band communication and may represent the primary communication channel between the two devices. See Paragraph [0028]); 
based on the determined operating mode, identifying a set of input modalities for initiating a recording of content within a field of view of the electronic device (When paired)( The cell phone 108b can generate a visual pattern and the user device 104 can extract from the visual pattern based on a predetermined protocol. See paragraph [0031])(For example, the companion device 108 can generate a visual pattern based on the value at interaction 212. The visual pattern can be a one-dimensional pattern (e.g., a barcode) or a two-dimensional pattern (e.g., a QR code). As another example, the companion device 108 can generate audio signals, including audio signals that are inaudible to human ears such as ultrasonic audio signals. The audio signals may be recorded by a microphone of the user device 104, even if the audio signals are inaudible to human ears. See paragraph [0035]); 
monitoring sensor information generated by at least one sensor included in, or communicatively coupled to, the electronic device (As another example, the user device 104 can be constantly monitoring its surrounding using its camera and/or microphone to determine the presence of the visual signals on the companion device 108 and/or any audio signals transmitted by the companion device 108. See paragraph [0036]); and

initiating the recording of content within the field of view of the electronic device when the monitored sensor information indicates that at least one of the identified set of input modalities has been triggered (As another example, the user device 104 can be constantly monitoring its surrounding using its camera and/or microphone to determine the presence of the visual signals on the companion device 108 and/or any audio signals transmitted by the companion device 108. See paragraph [0036])( Subsequently, the user device 104 can extract the shared data from the received transformation at interaction 220. In one example, the companion device 108 can display the visual pattern, generated based on the value, using its display or another optical device ( e.g., a light source). If the companion device 108 is a cellphone (e.g., the cellphone 108b) with a display, the companion device 108 can display the visual pattern on its display. The user device 104 can, using its image capture device, capture the visual pattern displayed and extract a number from the visual pattern capture using a computer vision technique at interaction 220. Examples of computer vision recognition techniques are described herein with reference to FIG. 5. See paragraph [0037] ).

Regarding claim 3, Singh teaches The method of claim 1, wherein the associated base device corresponds to a mobile computing device, a laptop, or a desktop computer (The user device 104 can be a HMD, a wearable display system, a tablet computer, a cellphone, or a mobile device. The companion device (e.g., the totem 108a and/or the cellphone 108b) can be a HMD, a wearable display system, a tablet computer, a totem, or a mobile device. See paragraph [0027]).

Regarding claim 11, Singh teaches a system (Disclosed herein are systems and methods for device authentication or pairing.)( The HMD can include an outward-facing image capture device, such as a camera, which can image an environment of a user of the HMD. The image capture device can be used to capture and obtain information or data (e.g., a key or secret) displayed on the companion device (e.g., a totem with a display or a light source) in order to establish shared information or data (e.g., a shared key, a shared secret, or a signing key) between the HMD and the companion device. The shared data can in turn be used by the HMD or the companion device to encrypt/decrypt data for/from a secure data transfer. Systems and methods for efficient and secure device pairing and authentication are disclosed. See paragraph [0026])comprising; 
a processor (In an aspect, a wearable display system comprises a display, an image capture device configured to capture images of a companion device, a computer- readable storage medium configured to store the images of the companion device, and a processor in communication with the image capture device and the storage medium. The processor can be programmed with executable instructions, See Abstract); 
a memory device containing instructions, which when executed by the processor cause the processor to perform operations (In an aspect, a wearable display system comprises a display, an image capture device configured to capture images of a companion device, a computer- readable storage medium configured to store the images of the companion device, and a processor in communication with the image capture device and the storage medium. The processor can be programmed with executable instructions, See Abstract)comprising: 
determining an operating mode of an electronic device based at least in part on whether the electronic device is communicatively coupled to an associated base device (The user device 104 and the totem 108a may communicate wirelessly over a radio frequency (RF) communication channel (e.g., WiFi, Bluetooth, etc.). Communication within the bandwidth of the RF channel is generally referred to as in-band communication and may represent the primary communication channel between the two devices. See Paragraph [0028]); 
based on the determined operating mode, identifying a set of input modalities for initiating a recording of content within a field of view of the electronic device (When paired)( The cell phone 108b can generate a visual pattern and the user device 104 can extract from the visual pattern based on a predetermined protocol. See paragraph [0031])(For example, the companion device 108 can generate a visual pattern based on the value at interaction 212. The visual pattern can be a one-dimensional pattern (e.g., a barcode) or a two-dimensional pattern (e.g., a QR code). As another example, the companion device 108 can generate audio signals, including audio signals that are inaudible to human ears such as ultrasonic audio signals. The audio signals may be recorded by a microphone of the user device 104, even if the audio signals are inaudible to human ears. See paragraph [0035]); 
monitoring sensor information generated by at least one sensor included in, or communicatively coupled to, the electronic device (As another example, the user device 104 can be constantly monitoring its surrounding using its camera and/or microphone to determine the presence of the visual signals on the companion device 108 and/or any audio signals transmitted by the companion device 108. See paragraph [0036]); and 
initiating the recording of content within the field of view of the electronic device when the monitored sensor information indicates that at least one of the identified set of input modalities has been triggered (As another example, the user device 104 can be constantly monitoring its surrounding using its camera and/or microphone to determine the presence of the visual signals on the companion device 108 and/or any audio signals transmitted by the companion device 108. See paragraph [0036])( Subsequently, the user device 104 can extract the shared data from the received transformation at interaction 220. In one example, the companion device 108 can display the visual pattern, generated based on the value, using its display or another optical device ( e.g., a light source). If the companion device 108 is a cellphone (e.g., the cellphone 108b) with a display, the companion device 108 can display the visual pattern on its display. The user device 104 can, using its image capture device, capture the visual pattern displayed and extract a number from the visual pattern capture using a computer vision technique at interaction 220. Examples of computer vision recognition techniques are described herein with reference to FIG. 5. See paragraph [0037] ).

Regarding claim 13, Singh teaches The system of claim 11, wherein the associated base device corresponds to a mobile computing device, a laptop, or a desktop computer (The user device 104 can be a HMD, a wearable display system, a tablet computer, a cellphone, or a mobile device. The companion device (e.g., the totem 108a and/or the cellphone 108b) can be a HMD, a wearable display system, a tablet computer, a totem, or a mobile device. See paragraph [0027]).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2018/0336332) in view of Makela et al. (US 2015/0268728)(Hereinafter referred to as Makela)

Regarding claim 8, Singh teaches the method of claim 1, but is silent to further comprising: determining a region of interest in the field of view of the electronic device.
	Makela teaches an augmented reality technique in which user gestures can be utilized for an HMD to select a region of interest and perform annotations or interactions  (It should be noted that in the context of the computerized system 100 for assisting a user with capturing audio/ video content and for providing notifications to the user of apparent mismatches between intended and actual captured content, the described hand tracking method 800 may be used for a variety of purposes, such as for determining user hand presence within the recorded video, as well as for enabling a gesture-based user interface usable, for example, for video recording control. Exemplary gestures that could be recognized using the described hand tracking method 800 include, without limitation, pinch-zoom in the field of view while recording video, marking a region of interest, marking a time of interest (e.g., adding a bookmark through a gesture). In various embodiments, marks could include standard bookmarks, annotations, or signals that a section of video should be removed or a section of audio should be re-recorded. In various embodiments, the gestures recognized using the hand tracking method 800, may implement the basic video controls, such as stop, record and pause. See paragraph [0078])
	Singh and Makela teach of presenting augmented reality information to a user and Makela teaches that the user can interact and place virtual information in specific regions based on hand gestures, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Singh with interaction techniques of Makela such that the user could add virtual information to their space.

Regarding claim 9, Singh in view of Makela teaches the method of claim 8, wherein the region of interest is determined based on a gesture or an indicator corresponding to the region of interest (Makela It should be noted that in the context of the computerized system 100 for assisting a user with capturing audio/ video content and for providing notifications to the user of apparent mismatches between intended and actual captured content, the described hand tracking method 800 may be used for a variety of purposes, such as for determining user hand presence within the recorded video, as well as for enabling a gesture-based user interface usable, for example, for video recording control. Exemplary gestures that could be recognized using the described hand tracking method 800 include, without limitation, pinch-zoom in the field of view while recording video, marking a region of interest, marking a time of interest (e.g., adding a bookmark through a gesture). In various embodiments, marks could include standard bookmarks, annotations, or signals that a section of video should be removed or a section of audio should be re-recorded. In various embodiments, the gestures recognized using the hand tracking method 800, may implement the basic video controls, such as stop, record and pause. See paragraph [0078]).

Regarding claim 10, Singh teaches the method of claim 1, but is silent to further comprising: generating an annotation corresponding to the recording of content; and adding the annotation as metadata to the recording of content. 
Makela teaches an augmented reality technique in which user gestures can be utilized for an HMD to select a region of interest and perform annotations or interactions  (It should be noted that in the context of the computerized system 100 for assisting a user with capturing audio/ video content and for providing notifications to the user of apparent mismatches between intended and actual captured content, the described hand tracking method 800 may be used for a variety of purposes, such as for determining user hand presence within the recorded video, as well as for enabling a gesture-based user interface usable, for example, for video recording control. Exemplary gestures that could be recognized using the described hand tracking method 800 include, without limitation, pinch-zoom in the field of view while recording video, marking a region of interest, marking a time of interest (e.g., adding a bookmark through a gesture). In various embodiments, marks could include standard bookmarks, annotations, or signals that a section of video should be removed or a section of audio should be re-recorded. In various embodiments, the gestures recognized using the hand tracking method 800, may implement the basic video controls, such as stop, record and pause. See paragraph [0078])
	Singh and Makela teach of presenting augmented reality information to a user and Makela teaches that the user can interact and place virtual information in specific regions based on hand gestures, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Singh with interaction techniques of Makela such that the user could add virtual information to their space.


Regarding claim 18, Signh teaches the system of claim 11, wherein the memory device contains further instructions, which when executed by the processor further cause the processor to perform further operations further comprising: determining a region of interest in the field of view of the electronic device, wherein the region of interest is determined based on a gesture or an indicator corresponding to the region of interest.
Makela teaches an augmented reality technique in which user gestures can be utilized for an HMD to select a region of interest and perform annotations or interactions  (It should be noted that in the context of the computerized system 100 for assisting a user with capturing audio/ video content and for providing notifications to the user of apparent mismatches between intended and actual captured content, the described hand tracking method 800 may be used for a variety of purposes, such as for determining user hand presence within the recorded video, as well as for enabling a gesture-based user interface usable, for example, for video recording control. Exemplary gestures that could be recognized using the described hand tracking method 800 include, without limitation, pinch-zoom in the field of view while recording video, marking a region of interest, marking a time of interest (e.g., adding a bookmark through a gesture). In various embodiments, marks could include standard bookmarks, annotations, or signals that a section of video should be removed or a section of audio should be re-recorded. In various embodiments, the gestures recognized using the hand tracking method 800, may implement the basic video controls, such as stop, record and pause. See paragraph [0078])
	Singh and Makela teach of presenting augmented reality information to a user and Makela teaches that the user can interact and place virtual information in specific regions based on hand gestures, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Singh with interaction techniques of Makela such that the user could add virtual information to their space.


Regarding claim 19, Singh teaches The system of claim 11, wherein the memory device contains further instructions, which when executed by the processor further cause the processor to perform further operations further comprising: generating an annotation corresponding to the recording of content; and adding the annotation as metadata to the recording of content 
Makela teaches an augmented reality technique in which user gestures can be utilized for an HMD to select a region of interest and perform annotations or interactions  (It should be noted that in the context of the computerized system 100 for assisting a user with capturing audio/ video content and for providing notifications to the user of apparent mismatches between intended and actual captured content, the described hand tracking method 800 may be used for a variety of purposes, such as for determining user hand presence within the recorded video, as well as for enabling a gesture-based user interface usable, for example, for video recording control. Exemplary gestures that could be recognized using the described hand tracking method 800 include, without limitation, pinch-zoom in the field of view while recording video, marking a region of interest, marking a time of interest (e.g., adding a bookmark through a gesture). In various embodiments, marks could include standard bookmarks, annotations, or signals that a section of video should be removed or a section of audio should be re-recorded. In various embodiments, the gestures recognized using the hand tracking method 800, may implement the basic video controls, such as stop, record and pause. See paragraph [0078])
	Singh and Makela teach of presenting augmented reality information to a user and Makela teaches that the user can interact and place virtual information in specific regions based on hand gestures, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Singh with interaction techniques of Makela such that the user could add virtual information to their space.


Allowable Subject Matter
Claim 20 is allowed.
Claims 2, 4-7, 12, 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone or in combination is silent to the limitations “
responsive to detecting the change, updating the set of input modalities for initiating the recording of content based on the changed operating mode.” of claim 2 when read in light of the rest of the limitations in claim 2 and the claims to which claim 2 depends and thus claim 2 contains allowable subject matter.
	Claim 12 contains similar subject matter to claim 2 in merely a different form and contains allowable subject matter for the same reasons recited above.

The prior art of record alone or in combination is silent to the limitations “determining a quality of service metric associated with the operating mode of the electronic device; based at least in part on the quality of service metric, selecting at least one input modality; and providing the at least one input modality as the set of input modalities for initiating the recording of content within the field of view of the electronic device. ” of claim 4 when read in light of the rest of the limitations in claim 4 and the claims to which claim 4 depends and thus claim 4 contains allowable subject matter.
	Claim 14 contains similar subject matter to claim 4 in merely a different form and contains allowable subject matter for the same reasons recited above.
Claims 5-7, 15-17 contain allowable subject matter because they depend on a claim containing allowable subject matter.
	
The prior art of record alone or in combination is silent to the limitations “ and responsive to detecting the change, updating the set of input modalities for initiating the recording of content based on the changed operating mode.” of claim 20 when read in light of the rest of the limitations in claim 20 and thus claim 20 is allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611